13‐2187 
In Re: Motors Liquidation Co. 
                                             
                        UNITED STATES COURT OF APPEALS 
                             FOR THE SECOND CIRCUIT 
                                                                      
                                             
                                 August Term, 2013 
                                             
              (Argued: March 25, 2014                  Question Certified: June 17, 2014 
Question Answered: October 17, 2014                    Appeal Decided: January 21, 2015) 
                                             
                                 Docket No. 13‐2187 
                                                                      
                                             
                  In Re: MOTORS LIQUIDATION COMPANY, et al.,   
 
                                                                       Debtor, 
                 
   
       OFFICIAL COMMITTEE OF UNSECURED CREDITORS OF MOTORS 
                             LIQUIDATION COMPANY, 
                                             
                                                                       Plaintiff‐Appellant, 
                                             
                                          ‐v.‐   
 
   JP MORGAN CHASE BANK, N.A., individually and as Administrative Agent 
      for various lenders party to the Term Loan Agreement described herein, 
                                             
                                                                       Defendant‐Appellee. 
                 
 
Before:                                                       
                     WINTER, WESLEY, AND CARNEY, Circuit Judges. 
       

                                                                     
              
Direct appeal pursuant to 28 U.S.C. § 158(d)(2) from an order of the United States 
Bankruptcy Court for the Southern District of New York (Gerber, U.S.B.J.) 
holding that a mistaken UCC‐3 termination statement was unauthorized and 
therefore not effective to terminate a secured lender’s interest in a debtor’s 
property.  We conclude that although the termination statement mistakenly 
identified for termination a security interest that the lender did not intend to 
terminate, the secured lender authorized the filing of the document, and the 
termination statement was effective to terminate the security interest.  
REVERSED and REMANDED. 
 
  
                    ERIC B. FISHER (Barry N. Seidel, Katie L. Weinstein, Jeffrey 
                    Rhodes, on the brief), Dickstein Shapiro LLP, New York, NY, 
                    for Plaintiff‐Appellant. 
                     
                    JOHN M. CALLAGY (Nicholas J. Panarella, Martin A. Krolewski, 
                    on the brief), Kelley Drye & Warren LLP, New York, NY, for 
                    Defendant‐Appellee. 
                      
                                               
PER CURIAM: 
 
       We assume familiarity with our prior certification opinion, Official 

Committee of Unsecured Creditors of Motors Liquidation Co. v. JP Morgan Chase Bank, 

N.A. (In re Motors Liquidation Co.), 755 F.3d 78 (2d Cir. 2014), and the resulting 

decision of the Delaware Supreme Court, Official Committee of Unsecured Creditors 




                                          2 
       

of Motors Liquidation Co. v. JPMorgan Chase Bank, N.A., ___ A.3d ___, 2014 WL 

5305937 (Del. Oct. 17, 2014).  We restate the most salient facts.1 


                                                    BACKGROUND 

      In October 2001, General Motors entered into a synthetic lease financing 

transaction (the “Synthetic Lease”), by which it obtained approximately $300 

million in financing from a syndicate of lenders including JPMorgan Chase Bank, 

N.A. (“JPMorgan”).  General Motors’ obligation to repay the Synthetic Lease was 

secured by liens on twelve pieces of real estate.  JPMorgan served as 

administrative agent for the Synthetic Lease and was identified on the UCC‐1 

financing statements as the secured party of record. 

      Five years later, General Motors entered into a separate term loan facility 

(the “Term Loan”).  The Term Loan was entirely unrelated to the Synthetic Lease 

and provided General Motors with approximately $1.5 billion in financing from 

a different syndicate of lenders.  To secure the loan, the lenders took security 

interests in a large number of General Motors’ assets, including all of General 

Motors’ equipment and fixtures at forty‐two facilities throughout the United 
                                                 
1 These undisputed facts are drawn from the record and from the Bankruptcy Court’s 
decision below, Official Comm. of Unsecured Creditors of Motors Liquidation Co. v. 
JPMorgan Chase Bank, N.A. (In re Motors Liquidation Co.), 486 B.R. 596 (Bankr. S.D.N.Y. 
2013). 
                                                        3 
       

States.  JPMorgan again served as administrative agent and secured party of 

record for the Term Loan and caused the filing of twenty‐eight UCC‐1 financing 

statements around the country to perfect the lenders’ security interests in the 

collateral.  One such financing statement, the “Main Term Loan UCC‐1,” was 

filed with the Delaware Secretary of State and bore file number “6416808 4.”  It 

“covered, among other things, all of the equipment and fixtures at 42 GM 

facilities, [and] was by far the most important” of the financing statements filed 

in connection with the Term Loan.  Official Comm. of Unsecured Creditors of Motors 

Liquidation Co. v. JPMorgan Chase Bank, N.A. (In re Motors Liquidation Co.), 486 B.R. 

596, 603 n.6 (Bankr. S.D.N.Y. 2013). 

      In September 2008, as the Synthetic Lease was nearing maturity, General 

Motors contacted Mayer Brown LLP, its counsel responsible for the Synthetic 

Lease, and explained that it planned to repay the amount due.  General Motors 

requested that Mayer Brown prepare the documents necessary for JPMorgan and 

the lenders to be repaid and to release the interests the lenders held in General 

Motors’ property. 

      A Mayer Brown partner assigned the work to an associate and instructed 

him to prepare a closing checklist and drafts of the documents required to pay 


                                          4 
       

off the Synthetic Lease and to terminate the lenders’ security interests in General 

Motors’ property relating to the Synthetic Lease.  One of the steps required to 

unwind the Synthetic Lease was to create a list of security interests held by 

General Motors’ lenders that would need to be terminated.  To prepare the list, 

the Mayer Brown associate asked a paralegal who was unfamiliar with the 

transaction or the purpose of the request to perform a search for UCC‐1 financing 

statements that had been recorded against General Motors in Delaware.  The 

paralegal’s search identified three UCC‐1s, numbered 2092532 5, 2092526 7, and 

6416808 4.  Neither the paralegal nor the associate realized that only the first two 

of the UCC‐1s were related to the Synthetic Lease.  The third, UCC‐1 number 

6416808 4, related instead to the Term Loan. 

      When Mayer Brown prepared a Closing Checklist of the actions required 

to unwind the Synthetic Lease, it identified the Main Term Loan UCC‐1 for 

termination alongside the security interests that actually did need to be 

terminated.  And when Mayer Brown prepared draft UCC‐3 statements to 

terminate the three security interests identified in the Closing Checklist, it 

prepared a UCC‐3 statement to terminate the Main Term Loan UCC‐1 as well as 

those related to the Synthetic Lease. 


                                          5 
        

       No one at General Motors, Mayer Brown, JPMorgan, or its counsel, 

Simpson Thacher & Bartlett LLP, noticed the error, even though copies of the 

Closing Checklist and draft UCC‐3 termination statements were sent to 

individuals at each organization for review.  On October 30, 2008, General 

Motors repaid the amount due on the Synthetic Lease.  All three UCC‐3s were 

filed with the Delaware Secretary of State, including the UCC‐3 that erroneously 

identified for termination the Main Term Loan UCC‐1, which was entirely 

unrelated to the Synthetic Lease. 

A.     General Motors’ Chapter 11 Bankruptcy Filing 

       The mistake went unnoticed until General Motors’ bankruptcy in 2009.  

After General Motors filed for chapter 11 reorganization, JPMorgan informed the 

Committee of Unsecured Creditors (the “Committee”) that a UCC‐3 termination 

statement relating to the Term Loan had been inadvertently filed in October 

2008.  JPMorgan explained that it had intended to terminate only liens related to 

the Synthetic Lease and stated that the filing was therefore unauthorized and 

ineffective. 

       On July 31, 2009, the Committee commenced the underlying action against 

JPMorgan in the United States Bankruptcy Court for the Southern District of 


                                        6 
       

New York.  The Committee sought a determination that, despite the error, the 

UCC‐3 termination statement was effective to terminate the Term Loan security 

interest and render JPMorgan an unsecured creditor on par with the other 

General Motors unsecured creditors.  JPMorgan disagreed, reasoning that the 

UCC‐3 termination statement was unauthorized and therefore ineffective 

because no one at JPMorgan, General Motors, or their law firms had intended 

that the Term Loan security interest be terminated.  On cross‐motions for 

summary judgment, the Bankruptcy Court concluded that the UCC‐3 filing was 

unauthorized and therefore not effective to terminate the Term Loan security 

interest.  In re Motors Liquidation Co., 486 B.R. at 647–48.  

B.    Prior Certification Opinion 

       On appeal to this Court, the parties offered competing interpretations of 

UCC § 9‐509(d)(1), which provides that a UCC‐3 termination statement is 

effective only if “the secured party of record authorizes the filing.”  JPMorgan 

reasoned that it cannot have “authorize[d] the filing” of the UCC‐3 that 

identified the Main Term Loan UCC‐1 for termination because JPMorgan neither 

intended to terminate the security interest nor instructed anyone else to do so on 

its behalf.  In response, the Committee contended that focusing on the parties’ 


                                            7 
        

goal misses the point.  It interpreted UCC § 9‐509(d)(1) to require only that the 

secured lender authorize the act of filing a particular UCC‐3 termination 

statement, not that the lender subjectively intend to terminate the particular 

security interest identified for termination on that UCC‐3.  The Committee 

further argued that even if JPMorgan never intentionally instructed anyone to 

terminate the Main Term Loan UCC‐1, JPMorgan did literally “authorize[] the 

filing”—even if mistakenly—of a UCC‐3 termination statement that had that 

effect. 

       In our prior certification opinion we recognized that this appeal presents 

two closely related questions.  First, what precisely must a secured lender of 

record authorize for a UCC‐3 termination statement to be effective: “Must the 

secured lender authorize the termination of the particular security interest that 

the UCC‐3 identifies for termination, or is it enough that the secured lender 

authorize the act of filing a UCC‐3 statement that has that effect?” In re Motors 

Liquidation Co., 755 F.3d at 84.  Second, “[d]id JPMorgan grant to Mayer Brown 

the relevant authority—that is, alternatively, authority either to terminate the 

Main Term Loan UCC‐1 or to file the UCC‐3 statement that identified that 

interest for termination?” Id. 


                                          8 
        

       Recognizing that the first question—what is it that the UCC requires a 

secured lender to authorize—seemed likely to recur and presented a significant 

issue of Delaware state law, we certified to the Delaware Supreme Court the 

following question:  

       Under  UCC  Article  9,  as  adopted  into  Delaware  law  by  Del.  Code 
       Ann.  tit.  6,  art.  9,  for  a  UCC‐3  termination  statement  to  effectively 
       extinguish the perfected nature of a UCC‐1 financing statement, is it 
       enough  that  the  secured  lender  review  and  knowingly  approve  for 
       filing  a  UCC‐3  purporting  to  extinguish  the  perfected  security 
       interest,  or  must  the  secured  lender  intend  to  terminate  the 
       particular security interest that is listed on the UCC‐3? 

Id. at 86.  The second question—whether JPMorgan granted the relevant 

authority—we reserved for ourselves, explaining that “[t]he Delaware Supreme 

Court’s clarification as to the sense in which a secured party of record must 

authorize a UCC‐3 filing will enable us to address . . . whether JPMorgan in fact 

provided that authorization.” Id. at 86–87. 

C.     The Delaware Supreme Court’s Answer 

       In a speedy and thorough reply, the Delaware Supreme Court answered 

the certified question, explaining that if the secured party of record authorizes 

the filing of a UCC‐3 termination statement, then that filing is effective regardless 

of whether the secured party subjectively intends or understands the effect of 

that filing: 
                                              9 
       

      [F]or a termination statement to become effective under § 9‐509 and 
      thus to have the effect specified in § 9‐513 of the Delaware UCC, it is 
      enough  that  the  secured  party  authorizes  the  filing  to  be  made, 
      which  is  all  that  §  9‐510  requires.    The  Delaware  UCC  contains  no 
      requirement that a secured party that authorizes a filing subjectively 
      intends or otherwise understands the effect of the plain terms of its 
      own filing. 

 Official Comm. of Unsecured Creditors of Motors Liquidation Co., 2014 WL 5305937, 

at *5.  That conclusion, explained the court, follows both from the unambiguous 

terms of the UCC and from sound policy considerations: 

      JPMorgan’s argument that a filing is only effective if the authorizing 
      party  understands  the  filing’s  substantive  terms  and  intends  their 
      effect  is  contrary  to  §  9‐509,  which  only  requires  that  “the  secured 
      party of record authorize[ ] the filing.” 
      . . . 
      Even  if  the  statute  were  ambiguous,  we  would  be  reluctant  to 
      embrace JPMorgan’s proposition.  Before a secured party authorizes 
      the  filing  of  a  termination  statement,  it  ought  to  review  the 
      statement  carefully  and  understand  which  security  interests  it  is 
      releasing  and  why. . . .  If  parties  could  be  relieved  from  the  legal 
      consequences  of  their  mistaken  filings,  they  would  have  little 
      incentive  to  ensure  the  accuracy  of  the  information  contained  in 
      their UCC filings. 

Id. at *3–4 (first alteration in original) (footnote omitted). 


                                 DISCUSSION 

      The Delaware Supreme Court has explained the sense in which a secured 

party must “authorize[] the filing” of a UCC‐3 termination statement.  What 


                                            10 
       

remains is to answer the question we reserved for ourselves in our prior 

certification opinion: Did JPMorgan authorize the filing of the UCC‐3 

termination statement that mistakenly identified for termination the Main Term 

Loan UCC‐1? 

      In JPMorgan’s view, it never instructed anyone to file the UCC‐3 in 

question, and the termination statement was therefore unauthorized and 

ineffective.  JPMorgan reasons that it authorized General Motors only to 

terminate security interests related to the Synthetic Lease; that it instructed 

Simpson Thacher and Mayer Brown only to take actions to accomplish that 

objective; and that therefore Mayer Brown must have exceeded the scope of its 

authority when it filed the UCC‐3 purporting to terminate the Main Term Loan 

UCC‐1. 

      JPMorgan’s and General Motors’ aims throughout the Synthetic Lease 

transaction were clear: General Motors would repay the Synthetic Lease, and 

JPMorgan would terminate its related UCC‐1 security interests in General 

Motors’ properties.  The Synthetic Lease Termination Agreement provided that, 

upon General Motors’ repayment of the amount due under the Synthetic Lease, 

General Motors would be authorized “to file a termination of any existing 


                                          11 
       

Financing Statement relating to the Properties [of the Synthetic Lease].”  J.A. 

2151.  And, to represent its interests in the transaction, JPMorgan relied on 

Simpson Thacher, its counsel for matters related to the Synthetic Lease.  No one 

at JPMorgan, Simpson Thacher, General Motors, or Mayer Brown took action 

intending to affect the Term Loan. 

      What JPMorgan intended to accomplish, however, is a distinct question 

from what actions it authorized to be taken on its behalf.  Mayer Brown prepared 

a Closing Checklist, draft UCC‐3 termination statements, and an Escrow 

Agreement, all aimed at unwinding the Synthetic Lease but tainted by one 

crucial error: The documents included a UCC‐3 termination statement that 

erroneously identified for termination a security interest related not to the 

Synthetic Lease but to the Term Loan.   The critical question in this case is 

whether JPMorgan “authorize[d] [Mayer Brown] to file” that termination 

statement. 

      After Mayer Brown prepared the Closing Checklist and draft UCC‐3 

termination statements, copies were sent for review to a Managing Director at 

JPMorgan who supervised the Synthetic Lease payoff and who had signed the 

Term Loan documents on JPMorgan’s behalf.  Mayer Brown also sent copies of 


                                         12 
       

the Closing Checklist and draft UCC‐3 termination statements to JPMorgan’s 

counsel, Simpson Thacher, to ensure that the parties to the transaction agreed as 

to the documents required to complete the Synthetic Lease payoff transaction.  

Neither directly nor through its counsel did JPMorgan express any concerns 

about the draft UCC‐3 termination statements or about the Closing Checklist.  A 

Simpson Thacher attorney responded simply as follows: “Nice job on the 

documents.  My only comment, unless I am missing something, is that all 

references to JPMorgan Chase Bank, as Administrative Agent for the Investors 

should not include the reference ‘for the Investors.’”  J.A. 921. 

      After preparing the closing documents and circulating them for review, 

Mayer Brown drafted an Escrow Agreement that instructed the parties’ escrow 

agent how to proceed with the closing.  Among other things, the Escrow 

Agreement specified that the parties would deliver to the escrow agent the set of 

three UCC‐3 termination statements (individually identified by UCC‐1 financing 

statement file number) that would be filed to terminate the security interests that 

General Motors’ Synthetic Lease lenders held in its properties.  The Escrow 

Agreement provided that once General Motors repaid the amount due on the 

Synthetic Lease, the escrow agent would forward copies of the UCC‐3 


                                          13 
       

termination statements to General Motors’ counsel for filing.  When Mayer 

Brown e‐mailed a draft of the Escrow Agreement to JPMorgan’s counsel for 

review, the same Simpson Thacher attorney responded that “it was fine” and 

signed the agreement. 

      From these facts it is clear that although JPMorgan never intended to 

terminate the Main Term Loan UCC‐1, it authorized the filing of a UCC‐3 

termination statement that had that effect.  “Actual authority . . . is created by a 

principal’s manifestation to an agent that, as reasonably understood by the agent, 

expresses the principal’s assent that the agent take action on the principal’s 

behalf.”  Restatement (Third) of Agency § 3.01 (2006); accord Demarco v. Edens, 390 

F.2d 836, 844 (2d Cir. 1968).  JPMorgan and Simpson Thacher’s repeated 

manifestations to Mayer Brown show that JPMorgan and its counsel knew that, 

upon the closing of the Synthetic Lease transaction, Mayer Brown was going to 

file the termination statement that identified the Main Term Loan UCC‐1 for 

termination and that JPMorgan reviewed and assented to the filing of that 

statement.  Nothing more is needed. 




                                          14 
       

                                CONCLUSION 

      For the foregoing reasons, we REVERSE the Bankruptcy Court’s grant of 

summary judgment for the Defendant and REMAND with instructions to the 

Bankruptcy Court to enter partial summary judgment for the Plaintiff as to the 

termination of the Main Term Loan UCC‐1. 




                                       15